Matter of Christopher P. v Jason Sidney G. (2015 NY Slip Op 02483)





Matter of Christopher P. v Jason Sidney G.


2015 NY Slip Op 02483


Decided on March 25, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 25, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
MARK C. DILLON
CHERYL E. CHAMBERS
BETSY BARROS, JJ.


2014-06377
2014-06379
 (Docket Nos. G-25071-12, G-21210-13)

[*1]In the Matter of Christopher P. (Anonymous), et al., appellants, 
vJason Sidney G. (Anonymous), et al., respondents. (Proceeding No. 1)
In the Matter of Kevin M. (Anonymous), et al., petitioners-respondents, v 
vJason Sidney G. (Anonymous), et al., respondents-respondents; Christopher P. (Anonymous), et al., nonparty-appellants. (Proceeding No. 2)


Steven P. Forbes, Jamaica, N.Y., for appellants.
Magovern & Sclafani, Mineola, N.Y. (Frederick J. Magovern of counsel), for petitioners-respondents.
Michael E. Lipson, Jericho, N.Y., for respondent Jason Sidney G.
Veronica Escobar, Jamaica, N.Y., attorney for the child.

DECISION & ORDER
Appeals from two orders of the Family Court, Queens County (Mildred T. Negron, Ct. Atty. Ref.), both dated June 5, 2014, made after a hearing. The first order dismissed the petition of Christopher P. and Jessica S. for their appointment as permanent guardians of the person of the subject child. The second order granted the petition of Kevin M. and Laurie V. for their appointment as permanent guardians of the person of the subject child.
ORDERED that the orders are affirmed, without costs or disbursements.
The appellants commenced a proceeding pursuant to Family Court Act article 6, seeking to be appointed permanent guardians of the person of the subject child. Kevin M. and Laurie V. commenced a separate proceeding pursuant to Family Court Act article 6, also seeking to be appointed permanent guardians of the person of the subject child. After an extensive hearing, which included the testimony of a court-appointed forensic evaluator, the Family Court dismissed the appellants' petition and granted the petition of Kevin M. and Laurie V.
When considering guardianship appointments, the child's best interests are paramount [*2](see SCPA 1707[1]; Matter of Deven Meza F., 108 AD3d 701, 702). Contrary to the appellants' contention, the Family Court's determination that the best interests of the child require his placement in the permanent guardianship of Kevin M. and Laurie V. had a sound and substantial basis in the record (see Matter of Roberta W. v Carlton McK., 112 AD3d 729, 730; Matter of Deven Meza F., 108 AD3d at 702) and, thus should not be disturbed.
The appellants' remaining contentions are either without merit or not properly before this Court.
ENG, P.J., DILLON, CHAMBERS and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court